United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 30, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-60644
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TONY TERRELL ARMSTEAD,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 4:02-CR-21-ALL-LS
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tony Terrell Armstead appeals his conviction for burglary of

the United States Post Office at Rose Hill, Mississippi, in

violation of 18 U.S.C. § 2115.   Armstead argues that the evidence

fails to support his conviction.   Armstead contends that two

Government witnesses implicated him in an attempt to exonerate

themselves and that their testimony was not worthy of belief.

The jury accepted the Government’s evidence and rejected


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60644
                                  -2-

Armstead’s explanation of events.    We will not disturb that

credibility determination.    United States v. Runyan, 290 F.3d
223, 240 (5th Cir.), cert. denied, 537 U.S. 888 (2002).    The

evidence supports Armstead’s conviction.

     AFFIRMED.